Citation Nr: 0016266	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-44 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to June 
1975.  

This matter arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the benefit sought.  The 
appellant filed a timely appeal, and the case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus or link 
between any diagnosed psychiatric disorder and the 
appellant's active service.

2.  There is no competent medical evidence that any 
psychiatric disorder which pre-existed service increased in 
severity beyond normal progression during active service.  


CONCLUSION OF LAW

The appellant's claim for service connection for an acquired 
psychiatric disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for a 
disability resulting from a disease or injury that was 
incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service is generally 
required for service connection.  See 38 C.F.R. § 3.303(b) 
(1999).  

In addition, a pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. 
§ 3.306(a) (1999).  In deciding a claim based upon 
aggravation, but after having determined the presence of the 
pre-existing condition, the Board must first determine 
whether there has been any measured worsening of the 
disability during service, and then whether this constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. App. 
268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this regard, temporary or intermittent flare-ups 
of the pre-existing condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition (as contrasted to symptoms) has worsened.  See Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

The threshold question which must be answered is whether the 
appellant has presented a well-grounded claim for service 
connection.  The appellant has the "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded."  See 
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is a "plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive, but 
only possible to satisfy the initial burden of § [5107]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1995).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 6 Vet. App. 489, 507 (1995); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  Alternatively, a claim 
may be well grounded based on the application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

The appellant contends, in substance, that "the military 
caused me to have a nervous condition due to all the 
hollering and abusive language that was used towards me."  
He asserts that he was able to retain employment prior to 
entering service, but was unable to do so following his 
discharge.  The appellant's service medical and service 
personnel records show that he was given an honorable 
discharge from the Marine Corps after less than one month of 
active service, on the basis that his entrance into service 
was due to a recruiting error.  The records make no mention 
of any psychiatric disorder during the appellant's active 
service.  A Marine Corps review board found that the 
appellant's claim that his recruiter helped him pass the 
entrance examination was valid, and he was subsequently 
discharged after 29 days of service in basic training.  

The available postservice clinical treatment records dating 
from July 1976 through May 1997 show that the appellant was 
seen from May 1992 through June 1995 on a monthly basis for a 
psychiatric disorder, diagnosed as an organic brain syndrome 
and a personality and somatoform disorder.  In addition, he 
was seen in December 1981 and in July 1982 for psychiatric 
problems.  The appellant had informed his treating physicians 
that he wanted a statement declaring that he was unable to 
work.  At that time, he claimed that he was unable to work 
since his mother died, because he experienced lethargy, 
diminished ability to concentrate, and diminished energy, and 
also because he claimed his co-workers teased him and 
insulted his mother.  An evaluating social worker observed 
that the appellant's treating physician expressly stated that 
the appellant was "not any where near disabled."  In July 
1982, he was diagnosed with an anxiety reaction.  None of the 
treatment records contain any suggestion of service 
incurrence or aggravation of the appellant's psychiatric 
problems, either by statements made by the appellant or by 
any of his treating physicians.    

The appellant underwent a VA examination in January 1996.  
The report of that examination shows that the appellant 
indicated that he had a history of a learning disorder, that 
he was a "slow learner," and that he attended special 
education classes in high school.  He also reported that he 
had stopped working when his anxiety symptoms became 
repetitive.  He complained of having experienced anxiety 
symptoms over four-years' duration, and that he saw a 
psychiatrist monthly since he was a child.  The examiner made 
a diagnosis of panic attacks and a learning disorder by 
history.  During the course of the examination, the appellant 
did not mention his service in the Marine Corps, and the 
examiner did not find that any psychiatric disorder the 
appellant may have had was related in any way to his four 
weeks of active duty.  

In June 1997, the appellant appeared at a personal hearing 
before a hearing officer at the RO, and testified that his 
problems began in basic training.  He stated that in Marine 
Corps basic training, "there was a lot of shouting and 
yelling," and that he did not have the mental capacity to 
cope with the situation.  He stated that the verbal abuse 
administered by the drill sergeants exacerbated his "nervous 
condition."  The appellant testified that prior to and after 
his service, he was treated by Phillip H. Dennis, M.D., and 
other doctors whom he saw for his nervous condition.  
According to the appellant, the "hurry up and wait" nature 
of his basic training caused him to develop permanent 
psychiatric problems.  He further indicated that Dr. Dennis 
had prescribed medication for his anxiety attacks.  The 
appellant indicated that his drill instructor was "kind of 
tough" on him, during his period of active service, and that 
such treatment permanently exacerbated his nervous condition.  

The Board has considered the evidence in this case and 
concludes that the appellant's claim for service connection 
is not well grounded.  The Board acknowledges that the 
appellant may currently have an Axis I psychiatric disorder 
which would constitute a disability for VA compensation 
purposes.  However, he has failed to submit any medical 
evidence of a nexus or link between that psychiatric disorder 
and any incident of his brief active service.  The medical 
treatment records and examination report do not contain any 
medical evidence or opinion suggesting that the appellant had 
a psychiatric disorder which was either aggravated by or 
incurred during his approximately four weeks of active 
service.  Moreover, the Board observes that the treatment 
records fail to show that the appellant ever mentioned his 
four week Marine Corps service in any context, to include in 
connection with his psychiatric problems.  

The Board also notes that the appellant reported being 
treated by Dr. Dennis both prior to and following his active 
service.  The postservice psychiatric treatment notes dating 
from May 1992 through June 1995, as discussed above, were 
signed by Phillip H. Dennis, M.D.  In May 1997, additional 
information was requested from Dr. Dennis, but he failed to 
respond.  

The Board also observes that there is no medical evidence of 
continuity of symptomatology or any diagnosis of a 
psychiatric disorder within one year of the appellant's 
discharge from service.  See Savage, supra.  

In any event, the appellant's contentions and assertions 
contained in his personal statements and in his June 1997 
hearing testimony are not supported by the objective medical 
evidence.  While the service medical records fail to show the 
specific medical or psychiatric problem for which the 
appellant was deemed unfit for service, they do show that his 
problems pre-existed service, and that any such problems were 
not aggravated therein.  Further, the Board notes that while 
the appellant may indeed have been subjected to "hollering 
and abusive language" directed towards him during his four 
weeks of active service, there is no indication of record 
finding a relationship between such alleged psychic trauma 
and his currently diagnosed psychiatric disorder(s).  

In addition, lay statements and testimony by the appellant 
that he currently has a psychiatric disorder that was either 
incurred in or aggravated by his active service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the appellant is not 
competent to address an issue requiring an expert medical 
opinion, to include a medical diagnosis or opinions as to 
medical etiology.  See Moray v Brown, 5 Vet. App. 211, 214 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  What is missing in this case is an opinion by a 
medical professional that the appellant currently suffers 
from a psychiatric disorder related to service or that a 
psychiatric disorder pre-existing service increased in 
service beyond normal progression.  Absent such medical 
evidence, the appellant's claim is not well grounded and must 
be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the appellant has failed to meet his initial burden of 
submitting a well-grounded claim for service connection for 
an acquired psychiatric disorder.  The Board has not been 
made aware of any additional medical evidence which is 
available which could serve to well ground the appellant's 
claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).  The Board also views 
its discussion as sufficient to inform the appellant of the 
evidence necessary to complete his application for service 
connection for an acquired psychiatric disorder.  See 
Robinette, 8 Vet. App. at 77-78.  


ORDER

A well-grounded claim not having been submitted, service 
connection for an acquired psychiatric disorder is denied.  



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

